ACCEPTED
                                                                                                  08-21-00039-CV
                                                                                      EIGHTH COURT OF APPEALS
                                          08-21-00039-CV                                         EL PASO, TEXAS
                                                                                                4/23/2021 9:31 AM
                                                                                           ELIZABETH G. FLORES
                                                                                                           CLERK

                                    COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                                               FILED IN
                                   CASE NO. 08-21-00039-CV              8th COURT OF APPEALS
                                                                            EL PASO, TEXAS
 ACCREDITED SURETY AND CASUALTY §                                       4/23/2021 9:31:53 AM
 COMPANY, INC.,                 §                                       ELIZABETH G. FLORES
                                §                                               Clerk
       Appellant,               §
                                §
 v.                             §
                                §
 BENCHMARK ELECTRICAL           §                                      Appeal from the
 SOLUTIONS, INC., CONTROL       §                                112th Judicial District Court
 INSULATION SERVICES, INC.,     §                                  of Pecos County, Texas
 INSPECTION ASSOCIATES, INC.,   §
 SUNSTATE EQUIPMENT COMPANY,    §
 LLC, MARQUEZ CONSTRUCTION &    §                                  (TC# P-12305-B-112-CV)
 MAINTENANCE, LLC, TEXAS GAMMA  §
 RAY, LLC, GLOBAL WELDING       §
 SERVICES, INC., DANCAR ENERGY  §
 CONSTRUCTION, LEXICON, INC,    §
 TARGA SOUTHERN DELAWARE, LLC,  §
                                §
       Appellees.               §


            ACCREDITED SURETY AND CASUALTY COMPANY, INC.’S
           RESPONSE TO AMENDED MOTION TO COMPEL MEDIATION

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW Appellant Accredited Surety and Casualty Company, Inc. (“Accredited”),

and files this Response to the Amended Motion to Compel Mediation, and would respectfully

show as follows:

       1. Accredited opposes the Amended Motion to Compel Mediation. The parties have

          previously mediated the disputes between and among themselves, and the disputes

          were not able to be resolved.

       2. There are numerous legal issues that remain in dispute between and among the parties,

          and there are numerous factual insufficiencies for the grant of partial summary
____________________________________________________________________________________
RESPONSE TO AMENDED MOTION TO COMPEL MEDIATION                                PAGE 1
         judgment in the underlying case. These matters should be addressed by appeal of the

         partial summary judgment.

      3. Accredited respectfully requests that the parties not be required to incur the costs of an

         additional mediation.

      4. Accredited further opposes the suggested list of mediators filed as a part of the

         Amended Motion to Compel Mediation. This case involves complex factual and legal

         issues arising out of a surety relationship and the administration of surety bonds, and a

         mediator with that type of substantive background and experience would be needed for

         this matter.


                                            Respectfully Submitted,

                                            /s/TONI SCOTT REED
                                            TONI SCOTT REED
                                            State Bar No. 00788376
                                            toni.reed@clarkhillstrasburger.com
                                            CHRISTOPHER R. WARD
                                            State Bar No. 24008233
                                            christopher.ward@clarkhillstrasburger.com
                                            CLARK HILL STRASBURGER, LLP
                                            901 Main Street, Suite 6000
                                            Dallas, Texas 75202
                                            Telephone:     (214) 651-4345
                                            Facsimile:     (214) 659-4091

                                            ATTORNEYS FOR ACCREDITED SURETY
                                            AND CASUALTY COMPANY, INC.




____________________________________________________________________________________
RESPONSE TO AMENDED MOTION TO COMPEL MEDIATION                                PAGE 2
                                     CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been electronically served
on all counsel of record, on April 23, 2021, via e-file.


                                                       /s/TONI SCOTT REED
                                                       TONI SCOTT REED




____________________________________________________________________________________
RESPONSE TO AMENDED MOTION TO COMPEL MEDIATION                                PAGE 3
ClarkHill\A4564\A18893\262772404.v1-4/23/21
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Marianna Green on behalf of Toni Reed
Bar No. 00788376
marianna.green@clarkhillstrasburger.com
Envelope ID: 52759214
Status as of 4/23/2021 11:11 AM MST

Associated Case Party: Benchmark Electrical Solutions, Inc.

Name                  BarNumber Email                      TimestampSubmitted        Status

Charles E.Wear, Jr.                  charles@wear-law.com 4/23/2021 9:31:53 AM       SENT



Associated Case Party: Accredited Casualty and Surety Company, Inc.

Name             BarNumber    Email                 TimestampSubmitted      Status

Chris Ward                    cward@clarkhill.com   4/23/2021 9:31:53 AM    SENT

Toni Scottreed                tsreed@clarkhill.com 4/23/2021 9:31:53 AM     SENT



Associated Case Party: Control Insulation Services, Inc.

Name         BarNumber Email                  TimestampSubmitted Status

Mel Smith                mel@mlsesq.com       4/23/2021 9:31:53 AM   SENT



Associated Case Party: Marquez Construction & Maintenance, LLC

Name                BarNumber   Email                       TimestampSubmitted Status

Shane M.Bebout                  sbebout@toddlawfirm.com 4/23/2021 9:31:53 AM         SENT

Janie M.Whitfield               janie@toddlawfirm.com       4/23/2021 9:31:53 AM     SENT



Associated Case Party: Inspection Associates, Inc.

Name             BarNumber   Email                       TimestampSubmitted        Status

Kristen Bates                kbates@thestrongfirm.com    4/23/2021 9:31:53 AM      SENT

Bret L.Strong                bstrong@thestrongfirm.com 4/23/2021 9:31:53 AM        SENT



Associated Case Party: Texas Gamma Ray, LLC
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Marianna Green on behalf of Toni Reed
Bar No. 00788376
marianna.green@clarkhillstrasburger.com
Envelope ID: 52759214
Status as of 4/23/2021 11:11 AM MST

Associated Case Party: Texas Gamma Ray, LLC

Name                 BarNumber    Email                   TimestampSubmitted Status

Richard A.Simmons                 rsimmons@ws-law.com 4/23/2021 9:31:53 AM         SENT



Associated Case Party: Sunstate Equipment Co., LLC

Name               BarNumber   Email                  TimestampSubmitted Status

T. RagonRichey                 trr@trricheylawfirm.com 4/23/2021 9:31:53 AM    SENT



Associated Case Party: Lexicon, Inc.

Name               BarNumber   Email                          TimestampSubmitted    Status

W. JasonWalker                 jwalker@andrewsmyers.com 4/23/2021 9:31:53 AM        SENT



Associated Case Party: Global Welding Services, Inc.

Name               BarNumber Email                        TimestampSubmitted Status

Scott Davenport                scottd@davenport-law.com   4/23/2021 9:31:53 AM     SENT



Associated Case Party: Targa Southern Delaware LLC

Name                BarNumber Email                              TimestampSubmitted Status

Laura Folk                       lfolk@porterhedges.com          4/23/2021 9:31:53 AM   SENT

Emily APendleton                 ependleton@porterhedges.com     4/23/2021 9:31:53 AM   SENT

Lola Martinez                    lmartinez@porterhedges.com      4/23/2021 9:31:53 AM   SENT

Amy K.Wolfshohl                  awolfshohl@porterhedges.com     4/23/2021 9:31:53 AM   SENT



Case Contacts
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Marianna Green on behalf of Toni Reed
Bar No. 00788376
marianna.green@clarkhillstrasburger.com
Envelope ID: 52759214
Status as of 4/23/2021 11:11 AM MST

Case Contacts

Name              BarNumber   Email                  TimestampSubmitted Status

Marianna Green                magreen@clarkhill.com 4/23/2021 9:31:53 AM    SENT



Associated Case Party: DanCar Energy Construction

Name              BarNumber Email                        TimestampSubmitted Status

Robert M.Lovein               rlovein@loveinribman.com   4/23/2021 9:31:53 AM   SENT